DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/02/2019, 11/02/2020, 01/11/2021, 08/02/2021, 02/22/2022 and 06/28/2022 have been considered.

Election/Restrictions
Applicant’s election of Group I, claims 1-18, without traverse in the Applicant’s response on 07/07/2022 is acknowledged. Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In this Office Action, claims 19 and 20 are withdrawn and claims 1-18 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda, U.S. Patent Application Publication 2015/0294780.
Regarding Claim 1, Maeda teaches, a coil component (Fig. 2) comprising: 
an element assembly (2) that contains a filler (“magnetic material raw material” [0135]) and a resin material (“resin” [0135]); 
a coil (1) portion composed of a coil conductor that is embedded in the element assembly; and 
a pair of outer electrodes (3a, 3b) electrically connected to the coil conductor, the coil conductor being covered with a glass layer (“nonmagnetic material part 6 composed of a glass ceramic” [0056]).  (Maeda: Figs. 1-9, para. [0054], [0056], [0135]).
Regarding Claim 4, Maeda further teaches, wherein the outer electrodes (3a, 3b) are disposed on the lower surface of the element assembly (2).  (Maeda: Figs. 1-2, para. [0053]).
Regarding Claim 5, Maeda further teaches, wherein the filler is metal particles (“metal magnetic material” [0055]), ferrite particles, or glass particles.  (Maeda: Figs. 1-2, para. [0055]).
Regarding Claim 6, Maeda further teaches, wherein the filler is metal particles (“metal magnetic material” [0055]).  (Maeda: Figs. 1-2, para. [0055]).
Regarding Claim 14, Maeda further teaches, wherein the filler is metal particles (“metal magnetic material” [0055]), ferrite particles, or glass particles.  (Maeda: Figs. 1-2, para. [0055]).

Claims 2, 3, 7, 9-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda, as applied to claim 1, in view of Sekiguchi et al., (hereinafter Sekiguchi), U.S. Patent Application Publication 2017/0345558.
Regarding Claim 2, Maeda is silent on the thickness of the glass layer covering the coil conductor. (Maeda: Figs. 1-9, para. [0054]).
Maeda does not explicitly teach, wherein the thickness of the glass layer is from 3 um to 30 um.
However, Sekiguchi teaches (Fig. 11), wherein the thickness of the glass layer is from 3 um to 30 um (Sekiguchi teaches “the insulator 10 may be formed of ceramic materials such as glass” [0054] and “(inter-conductor distance g) 20 μm” [0106]).  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0054], [0104], [0105]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the glass layer of Maeda to include the thickness between the conductors of Sekiguchi, the motivation being that “a higher inductance may be efficiently achieved, and thereby obtaining a coil component with a high Q value” [0097].  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0097]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 3 and similarly claim 9, the combination of Maeda in view of Sekiguchi further teaches (Sekiguchi: Fig. 11), wherein the thickness of the coil conductor (Sekiguchi: 20) is from 3 um to 200 um (Sekiguchi: “10 μm” [0106]), the motivation being that “a higher inductance may be efficiently achieved, and thereby obtaining a coil component with a high Q value” [0097].  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0054], [0097], [0104]-[0106]).
Regarding Claim 7 and similarly claims 15 and 16, the combination of Maeda in view of Sekiguchi further teaches (Sekiguchi:: Fig. 11), wherein the axis direction of the coil portion (Sekiguchi: 20) is parallel to the lower surface of the element assembly, the motivation being that “a higher inductance may be efficiently achieved, and thereby obtaining a coil component with a high Q value” [0097].  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0054], [0097], [0104], [0105]).
Regarding Claim 10 and similarly claim 11, the combination of Maeda in view of Sekiguchi further teaches, wherein the outer electrodes (Maeda: 3a, 3b) are disposed on the lower surface of the element assembly (Maeda: 2).  (Maeda: Figs. 1-2, para. [0053]).
Regarding Claim 12, and similarly claim 13, the combination of Maeda in view of Sekiguchi further teaches, wherein the filler is metal particles (Maeda: “metal magnetic material” [0055]), ferrite particles, or glass particles.  (Maeda: Figs. 1-2, para. [0055]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda, as applied to claim 1, and further in view of Suzuki et al., (hereinafter Suzuki), U.S. Patent Application Publication 2015/0235765.
Regarding Claim 8, Maeda teaches firing the coil conductor (“a coil conductor is not particularly limited, but a metal material containing Ag, which has oxidation resistance to the extent that firing possible even in an oxidizing atmosphere such as an air atmosphere and which has low resistance and is relatively inexpensive, as a main component can be preferably” [0076]) and firing the element assembly (“[t}he laminated molded article thus prepared is introduced into a heat treatment furnace, heated at 300 to 500° C” [0109]). (Maeda: Figs. 1-9, para. [0076], [0109]).
Maeda does not explicitly teach, wherein the coil conductor is fired and the element assembly is unfired.
However, Suzuki teaches (Fig. 2), wherein the coil conductor (32) is fired (“the press bonding conditions are a temperature of around 90 to 180.degree. C” [0057]) and the element assembly (20) is unfired (“the present inductor manufacturing method does not include a high-temperature heat treatment step such as sintering in which the temperature reaches around 800 to 900.degree. C” [0072]).  (Suzuki: Figs. 1-3, 14, 17 and 19, para. [0036], [0057], [0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the firing of the element assembly of Maeda to include the lack of firing at high-temperatures of Suzuki, the motivation being that “the occurrence of structural defects such as interlayer peeling and cracks can be suppressed” [0072].  (Suzuki: Figs. 1-3, 14, 17 and 19, para. [0072]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Sekiguchi, as applied to claims 2 and 3, respectively, and further in view of Suzuki.
Regarding Claim 17, Maeda is silent on the thickness of the glass layer covering the coil conductor, and teaches firing the coil conductor (“a coil conductor is not particularly limited, but a metal material containing Ag, which has oxidation resistance to the extent that firing possible even in an oxidizing atmosphere such as an air atmosphere and which has low resistance and is relatively inexpensive, as a main component can be preferably” [0076]) and firing the element assembly (“[t}he laminated molded article thus prepared is introduced into a heat treatment furnace, heated at 300 to 500° C” [0109]). (Maeda: Figs. 1-9, para. [0054], [0076], [0109]).
Maeda does not explicitly teach, wherein the thickness of the glass layer is from 3 um to 30 um, and 
wherein the coil conductor is fired and the element assembly is unfired.
However, Sekiguchi teaches (Fig. 11), wherein the thickness of the glass layer is from 3 um to 30 um (Sekiguchi teaches “the insulator 10 may be formed of ceramic materials such as glass” [0054] and “(inter-conductor distance g) 20 μm” [0105]).  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0054], [0104], [0105]).
Further, Suzuki teaches (Fig. 2), wherein the coil conductor (32) is fired (“the press bonding conditions are a temperature of around 90 to 180.degree. C” [0057]) and the element assembly (20) is unfired (“the present inductor manufacturing method does not include a high-temperature heat treatment step such as sintering in which the temperature reaches around 800 to 900.degree. C” [0072]).  (Suzuki: Figs. 1-3, 14, 17 and 19, para. [0036], [0057], [0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the thickness of the glass layer of Maeda to include the thickness between the conductors of Sekiguchi, the motivation being that “a higher inductance may be efficiently achieved, and thereby obtaining a coil component with a high Q value” [0097].  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0097]).  
Further, it would have been obvious to modify the firing of the element assembly of the combination of Maeda in view of Sekiguchi to include the lack of firing at high-temperatures of Suzuki, the motivation being that “the occurrence of structural defects such as interlayer peeling and cracks can be suppressed” [0072].  (Suzuki: Figs. 1-3, 14, 17 and 19, para. [0072]).  Therefore, the limitations of Claim 17 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 18, the combination of Maeda in view of Sekiguchi and further in view of Suzuki further teaches, wherein the thickness of the coil conductor (Sekiguchi: 20) is from 3 um to 200 um (Sekiguchi: “10 μm” [0105]), the motivation being that “a higher inductance may be efficiently achieved, and thereby obtaining a coil component with a high Q value” [0097].  (Sekiguchi: Figs. 1-3, 10 and 11, para. [0054], [0097], [0104], [0105]), and teaches wherein the coil conductor (Suzuki: 32) is fired (Suzuki: “the press bonding conditions are a temperature of around 90 to 180.degree. C” [0057]) and the element assembly Suzuki: (20) is unfired (Suzuki: “the present inductor manufacturing method does not include a high-temperature heat treatment step such as sintering in which the temperature reaches around 800 to 900.degree. C” [0072]), the motivation being that “the occurrence of structural defects such as interlayer peeling and cracks can be suppressed” [0072].  (Suzuki: Figs. 1-3, 14, 17 and 19, para. [0036], [0057], [0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
8/13/2022
/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837